            Case 4:20-cv-40148-TSH Document 62 Filed 03/11/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

*************************************
Andrea Brooks,                        *
       Plaintiff                      *
                                      *
       v.                             *               Civil No. 4:20-cv-40148-DHH
                                      *
William Albert D'Errico, Jr., et al., *
       Defendants                     *
                                      *
*************************************


   THE JUDICIAL DEFENDANTS’ REPLY TO PLAINTIFF’S OBJECTION TO THE
               JUDICIAL DEFENDANTS’ MOTION TO DISMISS


       Pursuant to leave granted by this Court in accordance with Local Rule 7.1(b)(3), the

judicial defendants, by and through their counsel, the New Hampshire Office of the Attorney

General, reply to plaintiff Andrea Brooks’ objection to their motion to dismiss as follows:

       1.       First, with respect to Ms. Brooks’ objection to the judicial defendants’ personal

jurisdiction argument, her reliance on Calder v. Jones, 465 U.S. 783 (1984) is misplaced. In

Calder, the Supreme Court held that the California Superior Court had personal jurisdiction over

residents of Florida who wrote a purportedly libelous article about a California resident for the

National Enquirer where: (1) the Floridians made phone calls to sources in California to gather

information for the article and called the plaintiff’s home in California prior to publication to

elicit a response from her husband; and (2) the National Enquires’ weekly sales in California

(approximately 600,000) were nearly twice as high as the next highest state (approximately

315,000). Id. at 785–86. The Calder Court explained that California’s jurisdiction over the

Floridians was proper because these facts showed that their purportedly tortious conduct was

“expressly aimed at California” such that they could “reasonably anticipate being haled into


                                                  1
               Case 4:20-cv-40148-TSH Document 62 Filed 03/11/21 Page 2 of 5




court there. . . .” Id. at 790. Specifically, the Floridians had written and edited an article that

“they knew would have a potentially devastating impact on [the plaintiff],” and “they knew that

the brunt of that injury would be felt by respondent” in California. Id. at 789–90 (underline

added).

          2.       In her objection, Ms. Brooks asserts for the first time that the judicial defendants’

“targeted” their conduct “at Massachusetts” by issuing orders pertaining to Ms. Brooks, who

claims to be a resident of that commonwealth. See ECF #44 (Pl.’s Obj.) ¶ 1(b)(4–5). However,

based on the facts alleged—which bear no resemblance to Calder—there is no reason to believe

that the judicial defendants could “reasonably anticipate being haled into court” in

Massachusetts. For one, Ms. Brooks represents that the judicial defendants were aware that Ms.

Brooks was living and working in Maine, not Massachusetts. See Docket #1 (Compl.) ¶ 43

(acknowledging judicial order which stated that she “lives in S. Portland Maine”); id. ¶ 44

(asserting that the “New Hampshire Family Court noted that there was evidence that I was

working as an escort in Maine.”). Moreover, unlike the Floridians in Calder, the judicial

defendants enjoy reasonable expectations of absolute judicial immunity that precludes them from

being haled into court anywhere based on their judicial conduct, let alone into a foreign

jurisdiction’s courts. Under these circumstances, and for the reasons otherwise articulated in

their memorandum of reasons in support of their motion to dismiss, see Docket #17 at 5–6, the

judicial defendants have never had reason to anticipate being haled into court in Massachusetts.

          3.       Next, with respect to Ms. Brooks’ objection to the judicial defendants’ Eleventh

Amendment argument, she asserts that the Eleventh Amendment does not afford “people” the

right to violate the law. Pl.’s Obj. ¶ 1(d)(1). The judicial defendants agree that the Eleventh




                                                     2
            Case 4:20-cv-40148-TSH Document 62 Filed 03/11/21 Page 3 of 5




Amendment does not afford “people” such a right; it does, however, bar her claims against the

NH Family Court as an arm of the State of New Hampshire.

       4.       As to Ms. Brooks’ objection to the judicial defendant’s judicial immunity and

quasi-immunity arguments, she appears to rely on Randall v. Brigham, 74 U.S. 523, 536 (1868),

to suggest that judicial immunity “perhaps” may not apply “where the acts are palpably in excess

of the jurisdiction of the judges, and are done maliciously or corruptly.” However, she has not

pleaded facts that fall within such an extremely narrow exception to the very broad judicial and

quasi-judicial immunity rules. Specifically, she has provided no reason to believe that any of the

judicial defendants acted “palpably in excess” of their jurisdiction. Moreover, her claim that the

judicial defendants acted “maliciously,” “corruptly,” or the like are purely conclusory assertions

that are implausible based on the facts plead. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(explaining that “[t]he plausibility standard . . . asks for more than a sheer possibility that

defendant has acted unlawfully”).

       5.       Ms. Brooks suggests that even if judicial immunity applies, this does not preclude

her from recovering attorney’s fees against the judicial defendants. See Pl.’s Obj. ¶ 1(d)(3–4).

However, she is unrepresented by counsel in this matter. Moreover, even if represented, she

could only receive fees if she prevailed against the judicial defendants. But because the judicial

defendants enjoy immunity against Ms. Brooks’ claims, she cannot prevail against them. A

statutory authorization of attorney’s fees does not uproot deeply settled doctrines of judicial and

quasi-judicial immunity.

       6.       Finally, in responding to the judicial defendants’ argument that her complaint fails

to state a claim upon which relief can be granted, Ms. Brooks merely continues to rely on

conclusory assertions unsupported by well-pleaded facts. See Pl.’s Obj. ¶ 1(e). Specifically, in



                                                   3
          Case 4:20-cv-40148-TSH Document 62 Filed 03/11/21 Page 4 of 5




support of her argument that “I actually stated several claims,” she relies on the bare assertion

that “[t]he [j]udicial [d]efendants issued court orders that violate both NH State laws and Federal

laws.” For the reasons articulated in support of the judicial defendants’ motion to dismiss, see

Docket #17 at 8–9, Ms. Brooks’ complaint provides no plausible basis for inferring that such

conclusory assertions may be true, see Iqbal, 556 U.S. at 678. She offers nothing to cure that

deficiency in her objection.

       WHEREFORE, the judicial defendants respectfully request that this Honorable Court:

           A. Grant their motion to dismiss; and

           B. Grant such other and further relief as is just and proper.

                                                      Respectfully submitted,

                                                      NEW HAMPSHIRE FAMILY COURT,
                                                      9TH CIRCUIT / MARITAL MASTER
                                                      ALICE S. LOVE / JUDGE SUSAN B.
                                                      CARBON / REFEREE LAUREN THORN /
                                                      JUDGE MARK S. DERBY / JUDGE JULIE
                                                      INTROCASO / JUDGE MICHAEL RYAN

                                                      By their attorney,

                                                      THE NEW HAMPSHIRE OFFICE OF THE
                                                      ATTORNEY GENERAL

March 11, 2021                                        /s/ Anthony J. Galdieri
                                                      Anthony J. Galdieri, BBO No. 672450
                                                      Senior Assistant Attorney General
                                                      NH Department of Justice
                                                      Office of the Attorney General
                                                      33 Capitol Street
                                                      Concord, NH 03301
                                                      (603) 271-3650




                                                 4
         Case 4:20-cv-40148-TSH Document 62 Filed 03/11/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing reply to Plaintiff’s objection to judicial
Defendants’ motion to dismiss was mailed this 11th day of March 2021, postage prepaid, to:

                       Andrea Brooks
                       96 Old County Road
                       Winchendon, MA 01475


                                                     /s/ Anthony J. Galdieri
                                                     Anthony J. Galdieri, BBO No. 672450




                                                 5
